O’Connor, J.,
dissenting.
{¶ 42} I join the dissenting opinion of Justice Pfeifer to the extent that he would affirm the judgment of the court of appeals based on its interpretation of R.C. 2744.02(C) and our holding in State Auto. Mut. Ins. Co. v. Titanium Metals Corp., 108 Ohio St.3d 540, 2006-Ohio-1713, 844 N.E.2d 1199. I do not join the dissenting opinion, however, with respect to its statements about sovereign immunity.
Lanzinger, J., concurs in the foregoing opinion.
McNamee & McNamee, P.P.L., Michael P. McNamee, and Gregory B. O’Con-nor, for appellee.
Subashi, Wildermuth & Ballato, Lynnette Ballato, and Tabitha Justice, for appellant.
Barry M. Byron, Stephen L. Byron, and John Gotherman, urging reversal for amicus curiae Ohio Municipal League.
Scott, Scriven & Wahoff, L.L.P., Gregory B. Scott, and Patrick J. Schmitz, urging reversal for amicus curiae Ohio School Boards Association.
Mazanec, Raskin & Ryder Co., L.P.A., John T. McLandrich, James A. Climer, and Frank H. Scialdone, urging reversal for amicus curiae city of Circleville.